SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

365
CAF 13-00686
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF ZACKERY B.,
RESPONDENT-APPELLANT.                                              ORDER
----------------------------------
CRYSTAL H., PETITIONER-RESPONDENT.


PAMELA THIBODEAU, WILLIAMSVILLE, FOR RESPONDENT-APPELLANT.

CLAUDE A. JOERG, COUNTY ATTORNEY, LOCKPORT (JOHN S. SANSONE OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Niagara County (John F.
Batt, J.), entered March 27, 2013 in a proceeding pursuant to Family
Court Act article 7. The order, inter alia, adjudged that respondent
is a person in need of supervision.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on March 5, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    March 28, 2014                      Frances E. Cafarell
                                                Clerk of the Court